By the Cowt.

McMillan, J.
This is a demurrer by the defendants to the complaint on the ground that it does not contain facts sufficient to constitute a cause of action.
The plaintiff claims that the complaint is sufficient on two grounds.
1. Upon the facts alleged he is entitled to the ordinary money judgment against both Mr. and Mrs. Carpenter, on their joint and several promise, and execution against the property of either of them, as in ordinary cases:
2. That the facts alleged entitle the plaintiff, in equity, to the relief sought against the separate property of Mrs. Carpenter. *432We sliall consider these positions in their order. It is clearly-established that a married woman cannot, either at law or in equity, bind her person or her property generally by contract, and the only remedy allowed will be against her’ separate property. 2 Story Eq. Jur., Sec. 397, note 3 and authorities cited. The statute of 1851, Rev. Stat. Ch. 71, Sec. 105, page 365, Comp. Stat. Ch. 61, Sec. 106, did not remove the general disability to contract imposed by coverture, nor allow a wife living with her husband to make herself personally liable on her contracts. Leonard vs., Carpenter, 5 Mimn. ,156. The first point made by the respondent, therefore, is not tenable.
We are also to consider, whether upon the facts stated in the complaint, the plaintiff is entitled to the relief sought against the separate property of Mrs. Carpenter. While a married woman cannot, either at law or in equity, bind herself personally by any contract she may make, yet her separate estate will, in equity, be held liable for all the debts, charges, incumbrances and other engagements which she does, expressly or by implication, charge thereon, in any manner not inconsistent with the instrument by which she acquires her title to the property.
As this is a demurrer to the complaint, we must assume from the allegations in the complaint, that the defendant Maria E. Carpenter had an estate separate from her husband, and that it was acquired and held under the statute of 1851 above referred to; her power to charge the estate therefore, in the absence of any restriction imposed on her power of disposition by the instrument conveying the property to her, will be determined by this statute. The only restriction imposed upon her power to dispose of her estate, real or personal, under this statute, is that she must obtain the consent of'her husband, or an order of the district court; if she has the power to dispose of her estate with the consent of her husband, she *433has the power to charge it under the same circumstances.
The complaint alleges, that the goods, wares and merchandize were sold and delivered to her for her sole use and benefit, and on credit of her separate estate and property, and at her instance and request, and at the instance and request of her husband, and that the defendants jointly and severally promised to pay for the same. We think the allegation of the sale to the wife, in the manner alleged, at the instance and request of her husband, is a sufficient allegation of the consent of the husband to charge her separate estate by the wife. The sale. having been made to the wife, for her sole use and benefit, and upon the credit of her separate estate, with the consent of her husband, the fact that the husband also assumed a joint and several liability for the indebtedness, does not deprive the creditor of his remedy against the separate property of the wife. We think the complaint states facts sufficient to constitute a cause of action.
The order overruling the demurrer is affirmed.